Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 11/10/2020.
Claims 1-10 are pending.

Claim Objections
Claims 4-6 and 8-10 are objected to because of the following informalities:    
Claim 4 recited, “equal to or longer than a certain threshold or is longer than the certain threshold” in line 3. For clarity, it is suggested to change to “equal to or longer than a certain threshold”.
Claims 5-6 and 8-10 recited, “shorter than the certain threshold or is equal to or shorter than the certain threshold” in line 3. For clarity, it is suggested to change to “equal to or shorter than the certain threshold”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1 is rejected under 35 U.S.C. 103 unpatentable over WANG et al. (US 2019/0109677) in view of KUSASHIMA et al. (US 2017/0170931).

Regarding claim 1, WANG discloses a user terminal comprising: 
a receiving section that receives [Fig. 15, ¶¶ 49, 266; receiving module], after receiving first downlink control information (DCI) used to schedule an uplink shared channel [¶¶ 78, 115, 125; in a second type PUCCH group, there is no PUCCH, and the HARQ-ACK is carried by the PUSCH (uplink control information)], second downlink control information (DCI) used to schedule a downlink shared channel [¶¶ 115, 176, 184; receive ; DL assignment DCI scheduling the PDSCH (PDSCH for UE 1 on CC1)]; and 
a control section that controls [Fig. 15, ¶¶ 50, 267; feedback module], based on at least one of a number of transmission confirmation bits on the downlink shared channel and a time from reception of the second DCI until transmission of the uplink shared channel [¶ 115, 135; determine whether the HARQ-ACK is fed back on the first or the second uplink carrier according to a total number of bits of the uplink control information can be fed back on the second uplink carrier], transmission of transmission confirmation information using the uplink shared channel [¶¶ 9, 113; transmission of HARQ-ACK is carried by the PUSCH].
WANG disclose all aspects of claim invention set forth above, but does not clearly disclose receives, after receiving first downlink control information (DCI) used to schedule an uplink shared channel, second downlink control information (DCI) used to schedule a downlink shared channel.
However, KUSASHIMA discloses receives [Fig. 15, ¶¶ 49, 266; receiving module], after receiving first downlink control information (DCI) used to schedule an uplink shared channel [¶¶ 106; receive DCI transmitted in the DCI format used in uplink transmission control (for example, scheduling of a PUSCH, and the like) may be referred to as an uplink DCI format (for example, DCI format 0/4) or DCI associated with an uplink], second downlink control information (DCI) used to schedule a downlink shared channel [¶¶ 106, ; receive DCI transmitted in the DCI format used in downlink reception control (for example, scheduling of a PDSCH, and the like) (for example, DCI format 1/1A/1B/1C/1D/2/2A/2B/2C/2D), or DCI associated with a downlink].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “receives, after receiving first downlink control information (DCI) used to schedule an uplink shared channel, second downlink control information (DCI) used to schedule a downlink shared channel” as taught by KUSASHIMA in the system of WANG, so that it would provide a terminal device and the like which allow appropriate communication [see KUSASHIMA; ¶ 11].

Claims 2 and 4 are rejected under 35 U.S.C. 103 unpatentable over WANG et al. (US 2019/0109677) in view of KUSASHIMA et al. (US 2017/0170931), and further in view of PARK et al. (WO 2018/143740).

Regarding claim 2, the combined system of WANG and KUSASHIMA discloses the user terminal according to claim 1, but does not explicitly disclose 
 wherein in a case where the number of the transmission confirmation bits is equal to or smaller than a certain threshold, the control section transmits the transmission confirmation bits, with uplink data transmitted on the uplink shared channel punctured.
However, PARK discloses wherein in a case where the number of the transmission confirmation bits is equal to or smaller than a certain threshold, the control section transmits the transmission confirmation bits, with uplink data transmitted on the uplink shared channel punctured [Section 3.23. Article 23 UCI Transmission way, Fig. 40, case 3, part 6; When puncturing PUSCH for HARQ-ACK transmission (or when HARQ-ACK bits is 2 bits or less), PUSCH data payload size; also see TECH-SOLUTION on page 1].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein in a case where the number of the transmission confirmation bits is equal to or smaller than a certain threshold, the control section transmits the transmission confirmation bits, with uplink data transmitted on the uplink shared channel punctured” as taught by PARK in the combined system of WANG and KUSASHIMA, so that it would provide advantageous in terms of performance of the physical uplink shared channel or an uplink including the acknowledgment information by applying an advantageous mapping method in view of the complexity of the terminal [see PARK].

Regarding claim 4, the combined system of WANG and KUSASHIMA discloses the user terminal according to claim 1, but does not explicitly disclose 
wherein in a case where the time from the reception of the second DCI until the transmission of the uplink shared channel is equal to or longer than a certain threshold or is longer than the certain threshold, the control section transmits the transmission confirmation bits, with the uplink data transmitted on uplink shared channel rate-matched.
However, PARK discloses wherein in a case where the time from the reception of the second DCI until the transmission of the uplink shared channel is equal to or longer than a certain threshold or is longer than the certain threshold, the control section transmits the transmission confirmation bits, with the uplink data transmitted on uplink shared channel rate-matched [Section 3.23. Article 23 UCI Transmission way, Fig. 40, case 3, part 6; When performing rate matching on the PUSCH for HARQ-ACK transmission (or when the HARQ-ACK bits are larger than 2 bits), among the remaining REs; also see TECH-SOLUTION on page 1].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein in a case where the time from the reception of the second DCI until the transmission of the uplink shared channel is equal to or longer than a certain threshold or is longer than the certain threshold, the control section transmits the transmission confirmation bits, with the uplink data transmitted on uplink shared channel rate-matched” as taught by PARK in the combined system of WANG and KUSASHIMA, so that it would provide advantageous in terms of performance of the physical [see PARK].

Claim 3 is rejected under 35 U.S.C. 103 unpatentable over WANG et al. (US 2019/0109677) in view of KUSASHIMA et al. (US 2017/0170931), and further in view of NAN et al. (CN 110999154).

Regarding claim 3, the combined system of WANG and KUSASHIMA discloses the user terminal according to claim 1, but does not explicitly disclose 
 wherein in a case where the number of the transmission confirmation bits is larger than the certain threshold, the control section suspends the transmission of the transmission confirmation bits exceeding the certain threshold.
However, NAN discloses wherein in a case where the number of the transmission confirmation bits is larger than the certain threshold, the control section suspends the transmission of the transmission confirmation bits exceeding the certain threshold [background, page 1; if the number of error bits in data received within the error correcting capability, the error is automatically corrected; when serious error, exceeds the error correction capability, then the sending end to retransmit the data, the process temporarily suspend transmission, after receiving feedback].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein in a case where the number of the transmission confirmation bits is larger than the certain threshold, the control section suspends the transmission of the transmission confirmation bits exceeding the certain threshold” as taught by NAN in the combined system of WANG and KUSASHIMA, so that it would for reducing the feedback network device of the uplink data time delay [see NAN].

Claim 5 is rejected under 35 U.S.C. 103 unpatentable over WANG et al. (US 2019/0109677) in view of KUSASHIMA et al. (US 2017/0170931), and further in view of Deenoo et al. (US 2020/0374960).

Regarding claim 5, the combined system of WANG and KUSASHIMA discloses the user terminal according to claim 1, but does not explicitly disclose 
 wherein in a case where the time from the reception of the second DCI until the transmission of the uplink shared channel is shorter than the certain threshold or is equal to or shorter than the certain threshold, the control section suspends the transmission of the transmission confirmation bits.
However, Deenoo discloses wherein in a case where the time from the reception of the second DCI until the transmission of the uplink shared channel is shorter than the certain threshold or is equal to or shorter than the certain threshold, the control section suspends the transmission of the transmission confirmation bits [¶¶ 170, 223; suspend all HARQ feedback transmissions for which the transmission occasions fall within a time period during which the beam recovery procedure is executed].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein in a case where the time from the reception of the second DCI until the transmission of the uplink shared channel is shorter than the certain threshold or is equal to or shorter than the certain threshold, the control section suspends the transmission of the transmission confirmation bits” as taught by Deenoo in the combined system of WANG and KUSASHIMA, so that it would to achieve suitable beamforming gain and to reduce implementation cost, for example by reducing the number of radio frontend chains [see Deenoo; ¶ 2].

Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
In additional to references cited that are used for rejection as set forth above, TAKEDA et al. (WO 2019/130497) is also considered as relevant prior arts for rejection of in claim 2, for limitation “herein in a case where the number of the transmission confirmation bits is equal to or smaller than a certain threshold, the control section transmits the transmission confirmation bits, with uplink data transmitted on the uplink shared channel punctured” (see TAKEDA et al., example of Modification 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469